DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of record do not teach or suggest the combination of a micro-fluidic channel embedded in a multi-layer structure, the micro-fluidic channel comprising an inlet arranged to receive a fluid that includes different types of particles; and a magnetic structure embedded in the multi-layer structure, the magnetic structure positioned about the micro-fluidic channel, and the magnetic structure arranged to produce a magnetic field to cause the different types of particles in the fluid to be separated in the micro-fluidic channel [claim 1] … receiving a fluid via an inlet of a micro-fluidic channel embedded in a multi-layer structure, wherein the fluid comprises different types of particles; applying, with a magnetic structure positioned about the micro-fluidic channel and embedded in the multi-layer structure, a magnetic field to the fluid in the micro-fluidic channel; and in response to applying the magnetic field, separating the different types of particles in the fluid into respective different channel portions of the micro-fluidic channel [claim 13] … a micro-fluidic channel comprising an inlet arranged to receive a fluid that includes different type of particles; a magnetic structure comprising a patterned layer positioned about the micro-fluidic channel, the patterned layer comprising material configured to produce a magnetic field to cause the different types of particles in the fluid to be separated in the micro-fluidic channel; and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837